Stadion Investment Trust 1061 Cliff Dawson Road Watkinsville, Georgia 30677 January 6, 2015 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549-1520 RE: RE: Stadion Investment Trust (“Registrant”) File Nos: 333-103714 811-21317 Incorporated herein by reference is the Funds’ prospectus filed pursuant to Rule 497(c) on December 31, 2014 (accession no.0001398344-14-006667). If you have any questions regarding this filing, please contact me at (720) 917-0997. Sincerely, /s/Jennifer T. Welsh Jennifer T. Welsh Secretary
